PER CURIAM:
John D. Carson, appointed counsel for Viacheslav Zhukov, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of *887the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, Zhukov’s conviction and sentence are AFFIRMED, and Zhukov’s motion for appointment of counsel is DENIED AS MOOT.